                    IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN (BALTIMORE) DISTRICT OF MARYLAND

DAVID J. BOSHEA                                *
                                               *
        Plaintiff,                             *
                                               *       Case No. 1:21-CV-00309-ELH
v.                                             *
                                               *
COMPASS MARKETING, INC.                        *
                                               *
        Defendant.                             *
                                               *
*       *       *       *       *      *       *       *      *       *      *      *       *

                       PLAINTIFF’S UNCONTESTED MOTION FOR
                       LEAVE TO FILE HIS AMENDED COMPLAINT

        Plaintiff, David J. Boshea (“Boshea”) moves this Court for an order granting him leave to

file his amended complaint to clarify the issues in this lawsuit:

1. On February 5, 2021, Boshea filed his two-count complaint against Compass Marketing, Inc.

     (“Compass”) for breach of contract in Count I and violation of the Maryland Wage Payment

     and Collection Act in Count II (the “Complaint”).

2. At the time Boshea filed the Complaint, additional sums owing for severance had not come

     due. As a result, Boshea drafted the Complaint referring to sums that would come due after he

     filed this lawsuit and would be a part of his damages if not paid.

3. Compass did not pay Boshea, so the prospective damages allegations have become

     unnecessary.

4. Boshea proposes to file the amended complaint, which he has attached as Exhibit 1, (the

     “Amended Complaint”) to clarify the issues.

5. Boshea seeks leave to file the Amended Complaint, which does not set forth changes that

     substantively change Boshea’s cause of action but does clarify the facts for the benefit of the

     parties, the Court, and any jury that the Court may convene.
                                                   1
6. Boshea has attached a redline version of the proposed Amended Complaint, attached as Exhibit

   2.

7. Boshea consulted with Compass’ counsel, who does not object to the relief sought in this

   motion.

        Wherefore, David John Boshea request leave to file and have considered the attached

Amended Complaint for Breach of Contract and such other proper relief.

Dated: June 16, 2021                       DAVID J. BOSHEA

                                    /s/ Gregory J. Jordan
                                    Gregory J. Jordan (Admitted Pro Hac Vice)
                                    Jordan & Zito LLC
                                    350 N. Clark Street, Suite 400
                                    Chicago IL 60654
                                    (312) 854-7181
                                    gjordan@jz-llc.com

                                    Thomas J. Gagliardo (Bar No. 08499)
                                    Of Counsel
                                    Gilbert Employment Law, P.C.
                                    1100 Wayne Ave, Suite 900
                                    Silver Spring, Maryland 20910
                                    tgagliardo@gelawyer.com
                                    COUNSEL FOR DAVID J. BOSHEA




                                              2
                                  CERTIFICATE OF SERVICE

      Gregory Jordan certifies that he served Plaintiff’s Uncontested Motion for Leave to File
His Amended Complaint on counsel for Compass Marketing, Inc., by service through the Court’s
CM/ECF system and by email to stern@kaganstern.com, rudiger@kaganstern.com, and
yeung@kaganstern.com on July 29, 2021.

                            /s/ Gregory J. Jordan
                            Gregory J. Jordan




                                              3
